Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

STEVEN A. HOLT                                   GREGORY F. ZOELLER
Holt Fleck & Romine, LLP                         Attorney General of Indiana
Noblesville, Indiana
                                                 JONATHAN R. SICHTERMANN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                                                                           Apr 04 2013, 9:27 am
                              IN THE
                    COURT OF APPEALS OF INDIANA

RODNEY JUAN WILLIS,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 29A02-1208-CR-695
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE HAMILTON CIRCUIT COURT
                            The Honorable Paul Felix, Judge
                            Cause No. 29C01-1107-FC-11478


                                       April 4, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellant-Defendant, Rodney Juan Willis (Willis), appeals the sentence imposed

after he pled guilty to receiving stolen property, a Class C felony, Ind. Code § 35-43-4-

2(b)(1).

       We affirm.

                                         ISSUE

       Willis raises one issue on appeal, which we restate as:   Whether his sentence is

inappropriate.

                       FACTS AND PROCEDURAL HISTORY

       On April 7, 2010, following a party the night before, twenty-two-year-old Willis

found $200,000 worth of jewelry in his freezer. He took the jewelry to a jeweler in

Hamilton County and attempted to sell it. The jeweler recognized the jewelry as some

that he had previously sold to a regular customer. The jeweler contacted the police, who

confronted Willis in the store and arrested him. Willis spent three days in jail while the

police officers investigated the case. He was released on his own recognizance.

       After being released, Willis committed robbery as a class B felony, unauthorized

entry of a motor vehicle as a class B misdemeanor, and carrying a handgun without a

license as a Class A misdemeanor in Marion County. On August 3, 2010, the trial court

in the Marion County case sentenced Willis to an aggregate sentence of seven and one-

half years executed.

                                            2
       On July 29, 2011, the State filed an information charging Willis with theft, a Class

C felony, I.C. § 35-43-4-2(a)(1) and receiving stolen property, a Class C felony, I.C. §

35-43-4-2(b)(1), for attempting to sell the jewelry he found in his freezer. In June 2012,

pursuant to the terms of a plea agreement, Willis pled guilty to receiving stolen property

and the State dismissed the theft charge. The parties stipulated that Willis would receive

seven years in the Department of Correction, four years executed and three years

suspended. The written plea agreement further provides in relevant part that Willis

“retains the right to raise an issue at appeal regarding the credit time calculated and

awarded pursuant to this agreement. All other appellate issues regarding this agreement

are waived . . . .” (Appellant’s App. p. 61). The agreement also states that Willis

“knowingly and voluntarily agrees to waive his right to appeal his sentence on the basis

that it is erroneous or for any other reason so long as the Judge sentences him within the

terms of this plea agreement.” (Appellant’s App. p. 61).

       On August 2, 2012, the trial court held a sentencing hearing. Evidence introduced

at the hearing revealed that Willis has an extensive legal history that began when he was

twelve years old. Specifically, Willis has prior convictions for resisting law enforcement,

illegal consumption, and battery. He also has probation violations and write-ups for

disorderly conduct and disobeying direct commands while incarcerated.

       Following the sentencing hearing, and pursuant to the terms of the plea agreement,

the trial court sentenced Willis to seven years with four years executed, three years

suspended, and two years on probation. The trial court ordered this sentence to run

                                             3
consecutively to the seven and one-half year sentence imposed in the Marion County

case. The trial court also awarded Willis three days of good time credit for the time he

served following his arrest for attempting to sell the jewelry in April 2010.

       Willis now appeals. Additional facts will be provided if necessary.

                             DISCUSSION AND DECISION

       Willis argues that his sentence is inappropriate because the trial court 1) ordered

the sentence in the Hamilton County case to run consecutive to the sentence in the

Marion County case; 2) failed to award Willis 369 days of credit time, and 3) sentenced

Willis to serve his entire sentence at the DOC and failed to place Willis in a work release

program.    Although it initially appears that Willis is challenging the trial court’s

discretion to order consecutive sentences and award credit time, Willis concedes in his

brief that the trial court properly ordered consecutive sentences pursuant to Indiana Code

section 35-50-1-2(d). (Appellant’s Brief p. 7). He also concedes that because of the

consecutive sentence order, the trial court was only permitted to award Willis credit for

the three days that he spent in jail for the instant offense. (Appellant’s Br. p. 7). Thus, as

Willis is not challenging the trial court’s discretion, his sole argument is the

inappropriateness of his sentence. The State responds that Willis has waived appellate

review of this issue. We agree.

       A defendant can knowingly waive appellate review of issues in his plea

agreement. Creech v. State, 887 N.E.2d 73, 75 (Ind. 2008).       Here, in his plea agreement

Willis “knowingly and voluntarily agree[d] to waive his right to appeal his sentence . . . .”

                                              4
(Appellant’s App. 61). The State is therefore correct that Willis has waived appellate

review of the appropriateness of his sentence. Waiver notwithstanding, we find no error.

       Although a trial court may have acted within its lawful discretion in imposing a

sentence, Article VII, Sections 4 and 6 of the Indiana Constitution authorizes independent

appellate review and revision of sentences through Indiana Appellate Rule 7(B), which

provides that a court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.”

Under this rule, the burden is on the defendant to persuade the appellate court that his

sentence is appropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). When

considering whether a sentence is inappropriate, we give due consideration to the trial

court’s decision. Allen v. State, 925 N.E.2d 469, 481 (Ind. Ct. App. 2010), trans. denied.

       With respect to the nature of the offense, Willis took $200,000 worth of jewelry

that he knew did not belong to him and attempted to sell it. Willis’ prior convictions

show a disregard for the law as well as an escalation in the severity of his crimes. With

respect to the character of the offender, Willis has a criminal history that began when he

was twelve years old. He has also had probation violations and write-ups for disorderly

conduct and disobeying direct commands while incarcerated. His prior contacts with the

law have not caused him to reform himself. Based upon our review of the evidence, we

see nothing in the character of this offender or in the nature of the offense that would

suggest that Willis’ eleven and one-half year sentence in inappropriate.

                                             5
       We further note that the location where a sentence is to be served is an appropriate

focus for application of this court’s review and revise authority. King v. State, 894
N.E.2d 265, 267 (Ind. Ct. App. 2008). However, it is quite difficult for a defendant to

prevail on a claim that the placement of his sentence is inappropriate. Id. This is because

the question under Appellate Rule 7(B) is not whether another sentence is more

appropriate.   Id. at 368.    Rather, the question is whether the sentence imposed is

inappropriate. Id. A defendant challenging the placement of a sentence must convince us

that the given placement is itself inappropriate. Id.

       Here, Willis complains that his sentence is inappropriate because the trial court

ordered him to serve his entire sentence at the DOC and failed to place him in a work

release program. However, as a twenty-two-year-old, Willis has a ten-year legal history,

which includes probation violations and write-ups for disorderly conduct and disobeying

commands while incarceration. Given this evidence, Willis has failed to persuade this

court that his placement at DOC is inappropriate.

       Based on the foregoing, we conclude that Willis’ sentence is not inappropriate

       Affirmed.

BAKER, J. and BARNES, J. concur




                                              6